Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00094-CR

                                         Joshua Joel LALUZ,
                                              Appellant

                                               v.
                                    The STATE of TexasAppellee
                                       The STATE of Texas,
                                             Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR1397A
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 9, 2014

DISMISSED

           Pursuant to a plea bargain agreement, appellant Joshua Joel Laluz pleaded guilty to the

offense of human trafficking of a person under the age of eighteen for the purpose of prostitution.

As part of his plea-bargain, appellant signed a separate “Waiver of Appeal.” The trial court

imposed sentence and signed a certificate stating that this “is a plea-bargain case, and the defendant

has NO right of appeal” and “the defendant has waived the right of appeal.” See TEX. R. APP. P.

25.2(a)(2). After appellant timely filed a notice of appeal, the clerk sent copies of the certification

and notice of appeal to this court. See TEX. R. APP. P. 25.2(e). The clerk’s record, which includes
                                                                                       04-14-00094-CR


the plea bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has been filed. See

TEX. R. APP. P. 25.2(d).

          The clerk’s record establishes the punishment assessed by the trial court does not exceed

the punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP.

P. 25.2(a)(2). After reviewing the clerk’s record, the trial court’s certification therefore appears to

accurately reflect that this is a plea bargain case and Laluz does not have a right to appeal. See

Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should

review clerk’s record to determine whether trial court’s certification is accurate). This court must

dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been

made part of the record.” TEX. R. APP. P. 25.2(d).

          On February 14, 2014, we gave appellant notice that the appeal would be dismissed unless

written consent to appeal and an amended certification showing appellant has the right to appeal

were signed by the trial judge and made part of the appellate record by March 17, 2014. See TEX.

R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order),

disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (Tex. App.—San Antonio July 2, 2003,

pet. ref’d) (not designated for publication). Neither written permission to appeal nor an amended

certification showing appellant has the right to appeal has been filed. We therefore dismiss this

appeal.

                                                   PER CURIAM

Do Not Publish




                                                 -2-